The Honorable Ralph F. Block       Opinion No. H-900
Chairman
The Battleship Texas Commission    Re: Necessity for liability
Lamar Tower, Apt. 1511             insurance for the Battle-
Houston, Texas 77002               ship Texas.

Dear Mr. Block:

     You have requested our opinion as to the need   for
liability insurance for the Battleship Texas. You    state
that the Battleship Texas Commission has carried a   liability
insurance policy for many years, and ask if such a   policy is
necessary under the Texas Tort Claims Act, article   6252-19,
V.T.C.S.

     The Tort Claims Act states that each "unit of govern-
ment" in Texas shall be liable for damages or injuries arising
from specified circumstances, including:

          [Dleath or personal injuries so caused
          from some condition or some use of
          tangible property, real or personal,
          under circumstances where such unit of
          government, if a private person, would
          be liable to the claimant in accordance
          with the law of this state. -Id. 6 3.

The Battleship Texas Commission is clearly a "unit of govern-
ment" within the definition of section 2(l) of the Tort Claims
Act. See V.T.C.S. art. 6145-2. The Commission may, therefore,
be liam   under the circumstances described in section 3 of
the Tort Claims Act.




                      P. 3776
The Honorable Ralph F. Block - page 2       (H-900)



     Although the Battleship Texas Commission may be liable
under certain circumstances for injuries arising from the
use of its property, including the Battleship Texas, it is
not legally required to carry liability insurance. Section
9 of the Tort Claims Act authorizes the purchase of such
insurance at the discretion of the governmental unit.
Attorney General Opinion M-475 (1969). The presence of
liability insurance has no bearing upon the imposition of
damages against the governmental unit. Whether liability
insurance may be financially prudent or necessary is a
question for the Commission to determine.   Such insurance is
not, however, required by the Tort Claims  Act, and of course
cannot be purchased with funds appropriated in the General
Appropriations Act for the current biennium. Acts 1975,
64th Leg., ch. 743, at 2868. See Attorney General Opinions
H-158 (1973), M-1215 (1972), M-1    (1969). _Cf. Attorney
General Opinion H-681 (1975).

                       SUMMARY

            The Texas Tort Claims Act, article
            6252-19, V.T.C.S., authorizes, but
            does not require, the Battleship Texas
            Commission to carry liability insurance
            for the Battleship Texas.

                                 p(ery   truly yours,




APPROVED:




C. ROBERT HEATH, Chairman
Opinion Committee

jwb
                             P. 3777